          Case 1:18-cr-10176-LTS Document 64 Filed 11/26/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA

          v.                                 CRIMINAL NO. 18-10176-LTS

JASON COBB

                   DEFENDANT’S MOTION IN LIMINE TO PROHIBIT
               REFERENCE TO STATUS REQUIRED AS THAT OF A “FELON”

       Defendant Jason Cobb respectfully moves that this Court and the government refer to the

prior conviction that is an element of 18 U.S.C. § 922(g)(1) as one “punishable by imprisonment

for more than one year,” rather than as a “felony conviction,” and further moves that the word

“felon” not be used in describing the charge against Mr. Cobb or describing him.

       As ground for this motion, defendant submits that the word “felon” may have pejorative

connotations to the jury beyond the simple statutory requirement.

                                                    JASON COBB
                                                    By his attorney,

                                                    /s/ Miriam Conrad

                                                    Miriam Conrad
                                                       B.B.O. #550223
                                                    Federal Defender Office
                                                    51 Sleeper Street, Fifth Floor
                                             Boston, MA 02210
                                                    Tel: 617-223-8061




                                              -1-
          Case 1:18-cr-10176-LTS Document 64 Filed 11/26/18 Page 2 of 2



                                  CERTIFICATE OF SERVICE

        I hereby certify that this document, filed through the ECF system, will be sent
electronically to the registered Participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as nonregistered participants on
November 26, 2018.

                                                      /s/ Miriam Conrad




                                                -2-
